



Exhibit 10.60


WASHINGTON PRIME GROUP, L.P.
SERIES 2015B LTIP UNIT AWARD AGREEMENT
This Series 2015B LTIP Unit Award Agreement (“Agreement”) made as of February
25, 2016 (the “Award Date”) among WP Glimcher Inc., an Indiana corporation (the
“Company”), its subsidiary, Washington Prime Group, L.P., an Indiana limited
partnership and the entity through which the Company conducts substantially all
of its operations (the “Partnership”), and Thomas J. Drought as the participant
(the “Participant”).
Recitals
A.The Participant is an officer of the Company or one of its Affiliates and
provides services to the Partnership.
B.This Agreement evidences an award (the “Award”) of the number of LTIP Units
specified in Section 3 of this Agreement, that have been designated as the
Series 2015B LTIP Units pursuant to the Partnership Agreement and the
Certificate of Designation of Series 2015B LTIP Units of the Partnership (the
“Certificate of Designation”), as approved by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”).
NOW, THEREFORE, the Company, the Partnership and the Participant agree as
follows:
1.Administration. This Award shall be administered by the Committee which has
the powers and authority as set forth in the Plan. Should there be any conflict
between the terms of this Agreement and/or the Certificate of Designation, on
the one hand, and the Plan and/or the Partnership Agreement, on the other hand,
the terms of this Agreement and/or the Certificate of Designation (as
applicable) shall prevail.
2.Definitions. Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Plan unless otherwise indicated. In
addition, as used herein:
“Agreement” has the meaning set forth in the Recitals.
“Award” has the meaning set forth in the Recitals.
“Award Date” has the meaning set forth in the Recitals.
“Board” has the meaning set forth in the Recitals.
“Capital Account” has the meaning set forth in the Partnership Agreement.
“Certificate of Designation” has the meaning set forth in the Recitals.
“Committee” has the meaning set forth in the Recitals.
“Company” has the meaning set forth in the Recitals.
“Covenant Period” has the meaning set forth in Section 8(b).
“Family Member” has the meaning set forth in Section 7.




--------------------------------------------------------------------------------





“Good Reason” has the meaning set forth in the Severance Benefits Agreement, as
amended, dated June 26, 2002, as amended April 1, 2011, January 14, 2015, and as
may be amended, restated and supplemented from time to time hereafter (the
“Severance Agreement”).
“Incentive Clawback” has the meaning set forth in Section 9(a).
“LTIP Units” means the Series 2015B LTIP Units that have been designated as such
pursuant to the Partnership Agreement and the Certificate of Designation.
“Participant” has the meaning set forth in the Recitals.
“Participant Covenants” has the meaning set forth in Section 8(g).
“Partnership” has the meaning set forth in the Recitals.
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of May 28, 2014, as amended, restated
and supplemented from time to time hereafter.
“Partnership Units” or “Units” has the meaning provided in the Partnership
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).
“Plan” means the Partnership’s 2014 Stock Incentive Plan, as further amended,
restated or supplemented from time to time hereafter.
“Release” means a release of claims against the Company and its officers,
directors, employees, and affiliates as provide by the Participant in connection
with a Termination of Employment.
“Release Deadline” has the meaning set forth in the Severance Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“Termination of Employment” means the termination of the Participant’s
employment with the Company and/or its subsidiaries or affiliates.
“Transfer” has the meaning set forth in Section 7.
“Unvested LTIP Units” means the number of LTIP Units issued on the Award Date
that have not become Vested LTIP Units.
“Vested LTIP Units” means those LTIP Units that have fully vested in accordance
with the vesting conditions of Section 3(b) or have vested on an accelerated
basis under Section 4.
“Vesting Restriction” has the meaning set forth in Section 9(e).
3.Award.
(a)On the Award Date, the Participant is granted 16,124 LTIP Units which are
Unvested LTIP Units subject to forfeiture as provided in this Section 3. The
Unvested LTIP Units shall be forfeited unless within sixty (60) business days
from the Award Date the Participant executes and delivers a fully executed copy
of this Agreement and such other documents that the Company and/or the
Partnership reasonably request in order to comply with all applicable legal
requirements, including, without limitation, federal and state securities laws.




-2-

--------------------------------------------------------------------------------





(b)Except as otherwise provided in Section 4, the Unvested LTIP Units shall
become Vested LTIP Units in the following amounts and on the following dates,
provided that the Participant has not incurred a Termination of Employment prior
to the applicable date:
(i)thirty-three percent (33%) of the LTIP Units shall become Vested LTIP Units
on January 1, 2017;
(ii)thirty-three percent (33%) of the LTIP Units shall become Vested LTIP Units
on January 1, 2018; and
(iii)thirty-three percent (33%) of the LTIP Units shall become Vested LTIP Units
on January 1, 2019.
(c)Except as otherwise provided in Section 4, upon Termination of Employment
prior to January 1, 2019, any Unvested LTIP Units that have not become Vested
LTIP Units pursuant to Section 3(b) or Section 4 shall, without payment of any
consideration by the Partnership or the Company, automatically and without
notice be forfeited and be and become null and void, and neither the Participant
nor any of his or her successors, heirs, assigns, or personal representatives
will thereafter have any further rights or interests in such Unvested LTIP
Units.
(d)Upon the Participant’s breach of any of the covenants or agreements contained
in Section 8 hereof, all Unvested LTIP Units and all Vested LTIP Units shall,
without payment of any consideration by the Partnership or the Company,
automatically and without notice be forfeited and become null and void, and
neither the Participant nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such Unvested LTIP Units or Vested LTIP Units.
4.Termination of Participant’s Employment. In the event of the Participant’s
Termination of Employment (a) by the Company other than for Cause (as defined in
the Severance Agreement, or (b) as a result of the Participant’s resignation for
Good Reason, in each case, in accordance with the terms of the Severance
Agreement (and only if the Participant delivers, and does not revoke, an
executed Release not later than the Release Deadline), all remaining LTIP Units
which are earned and granted but unvested upon such Termination of Employment
shall become Vested LTIP Units on the day following the Release Deadline.
5.Partnership Agreement. The Participant shall have no rights with respect to
this Agreement (and the Award evidenced hereby) unless the Participant shall
have accepted this Agreement prior to the close of business on the date
described in Section 3(a) by (a) signing and delivering to the Partnership a
copy of this Agreement and (b) unless the Participant is already a Limited
Partner (as defined in the Partnership Agreement), signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached as Exhibit A). Upon the execution of this
Agreement any other necessary documentation deemed necessary by the Partnership
general partner, the Participant shall have all the rights of a Limited Partner
of the Partnership with respect to the number of Unvested LTIP Units, as set
forth in the Certificate of Designation and the Partnership Agreement, subject,
however, to the restrictions and conditions specified herein. Unvested LTIP
Units constitute and shall be treated for all purposes as the property of the
Participant, subject to the terms of this Agreement, the Certificate of
Designation and the Partnership Agreement.
6.Distributions.
(a)The holder of Unvested LTIP Units and Vested LTIP Units, until and unless
forfeited pursuant to Section 3, shall be entitled to receive distributions at
the time and to the extent provided for in the Certificate of Designation and
the Partnership Agreement.
(b)All distributions paid with respect to Unvested LTIP Units and Vested LTIP
Units shall be fully vested and non-forfeitable when paid.




-3-

--------------------------------------------------------------------------------





7.Restrictions on Transfer.
(a)Except as otherwise permitted by the Committee in its sole discretion, none
of the Unvested LTIP Units, Vested LTIP Units or Units into which Vested LTIP
Units have been converted shall be sold, assigned, transferred, pledged,
hypothecated, given away or in any other manner disposed or encumbered, whether
voluntarily or by operation of law (each such action a “Transfer”); provided
that Unvested LTIP Units and Vested LTIP Units may be Transferred to the
Participant’s Family Members (as defined below) by gift, bequest or domestic
relations order; and provided further that the transferee agrees in writing with
the Company and the Partnership to be bound by all the terms and conditions of
this Agreement (including its exhibits) and that subsequent transfers shall be
prohibited except those in accordance with this Section 7. Additionally, all
such Transfers must be in compliance with all applicable securities laws
(including, without limitation, the Securities Act) and the applicable terms and
conditions of the Partnership Agreement. In connection with any such Transfer,
the Partnership may require the Participant to provide an opinion of counsel,
satisfactory to the Partnership, that such Transfer is in compliance with all
federal and state securities laws (including, without limitation, the Securities
Act). Any attempted Transfer not in accordance with the terms and conditions of
this Section 7 shall be null and void, and neither the Partnership nor the
Company shall reflect on its records any change in record ownership of any
Unvested LTIP Units or Vested LTIP Units as a result of any such Transfer, shall
otherwise refuse to recognize any such Transfer and shall not in any way give
effect to any such Transfer. Except as provided in this Section 7, this
Agreement is personal to the Participant, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.
(b)For purposes of this Agreement, “Family Member” of a Participant, means the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any Person sharing the Participant’s household (other
than a tenant or domestic employee of the Participant), a trust in which one or
more of these Persons (or the Participant) own more than fifty percent (50%) of
the beneficial interests, and a partnership or limited liability company in
which one or more of these Persons (or the Participant) own more than fifty
percent (50%) of the voting interests.
8.Restrictive Covenants.
(a)Confidential Information. During the term of the Participant’s employment
with the Company or its subsidiaries or affiliates and thereafter, the
Participant shall keep secret and retain in the strictest confidence, and shall
hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its affiliated companies, and their respective businesses, including without
limitation, any data, information, ideas, knowledge and papers pertaining to the
customers, prospective customers, prospective products or business methods of
the Company, including without limitation the business methods, plans and
procedures of the Company, that shall have been obtained by the Participant
during the Participant’s employment by the Company or any of its affiliated
companies and that shall not be or become public knowledge (other than by acts
by the Participant or representatives of the Participant in violation of this
Agreement). After the Participant’s Termination of Employment, the Participant
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process after reasonable advance written notice to
the Company, use communicate or divulge any such information, knowledge or data,
directly or indirectly, to anyone other than the Company and those designated by
it. Nothing contained in this Agreement shall prohibit the Participant from
disclosing or using information (i) which is now known by or hereafter becomes
available to the general public through non-confidential sources; (ii) which
became known to the Participant from a source other than the Company, or any of
its subsidiaries or affiliates, other than as a result of a breach (known or
which should have been known to the Participant) by such source of an obligation
of confidentiality owed by it to the Company, or any of its subsidiaries or
affiliates (but not if such information was known by the Participant at such
time of disclosure or use to be confidential); (iii) in connection with the
proper performance of the Participant’s duties to or for the benefit of the
Partnership or any of its subsidiaries or affiliates, or (iv) which is otherwise
legally required (but only if the Participant gives reasonable advance notice to
the Company of such disclosure obligation to the extent legally permitted, and
cooperates with the Company (at the Company’s expense), if requested, in
resisting such disclosure).




-4-

--------------------------------------------------------------------------------





(b)Non-Competition. During the period commencing on the Award Date and ending on
the six month anniversary of the Participant’s Termination of Employment (the
“Covenant Period”), the Participant shall not engage in, have an interest in
(other than through a mutual fund), or otherwise be employed by or associate
with (whether as an owner, operator, partner, member, manager, employee,
officer, director, consultant, advisor, lender, representative, or otherwise),
or permit the Participant’s name to be used in connection with the activities
of, any business or organization engaged in the ownership, development,
management, leasing, expansion or acquisition of retail property (the
“Business”) that, (i) if such business or organization is a public company, has
a market capitalization of greater than $1 billion or, (ii) if such business or
organization is a private company, has assets which may be reasonably valued at
more than $1 billion, in (x) in North America or (y) any country outside of
North America in which the Company or any of its affiliates is engaged in the
Business, or has indicated an intent to do so or interest in doing so as
evidenced by a written plan or proposal prepared by or presented to senior
management of the Company prior to the Participant’s Termination of Employment;
other than for or on behalf of, or at the request of, the Company or any
affiliate; provided, that passive ownership of less than two percent (2%) of the
outstanding stock of any publicly traded corporation shall not be deemed to be a
violation of this Section 8(b) solely by reason thereof.
(c)Non-Solicitation. During the Covenant Period, the Participant shall not,
directly or indirectly, (i) induce or attempt to induce any employee of the
Company to leave the employ of the Company or in any way interfere with the
relationship between the Company, on the one hand, and any employee thereof, on
the other hand, or (ii) hire any person who was an employee of the Company until
six (6) months after such individual’s employment relationship with the Company
has been terminated; provided, that solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such persons and employment of any person not otherwise
solicited in violation hereof shall not be considered a violation of this
Section 8(c); provided, further, that the Participant shall not be in violation
of this Section 8(c) solely by providing a reference for a former employee of
the Company. During the Covenant Period, the Participant shall not, directly or
indirectly, induce or attempt to induce any customer, supplier, licensee or
other business relation of the Company to cease doing business with the Company,
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation, on the one hand, and the Company, on
the other hand.
(d)Non-Disparagement. The Participant agrees not to make any public disparaging,
negative, or defamatory comments about the Company including the Company’s
business, its directors, officers, employees, parents, subsidiaries, partners,
affiliates, operating divisions, representatives or agents, or any of them,
whether written, oral, or electronic. In particular, the Participant agrees to
make no public statements including, but not limited to, press releases,
statements to journalists, employees, prospective employers, interviews,
editorials, commentaries, speeches or conversations, that disparage or may
disparage the Company’s business, are critical of the Company or its business,
or would cast the Company or its business in a negative light. In addition to
the confidentiality requirements set forth in this Agreement and those imposed
by law, the Participant further agrees not to provide any third party, directly
or indirectly, with any documents, papers, recordings, e-mail, internet
postings, or other written or recorded communications referring or relating the
Company’s business, that would support, directly or indirectly, any disparaging,
negative or defamatory statement, whether written or oral. This Section 8(d)
shall not be violated by making any truthful statement to the extent (y)
reasonably necessary in connection with any litigation, arbitration, or
mediation or (z) required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
apparent jurisdiction to order the person to disclose or make accessible such
information.
(e)Prior Notice Required. The Participant hereby agrees that, prior to accepting
employment with any other person or entity during the Covenant Period, the
Participant will provide such prospective employer with written notice of the
provisions of this Agreement, with a copy of such notice delivered
simultaneously to the Company.




-5-

--------------------------------------------------------------------------------





(f)Return Of Company Property/Passwords. The Participant hereby expressly
covenants and agrees that following termination of the Participant’s employment
with the Company for any reason or at any time upon the Company’s request, the
Participant will promptly return to the Company all property of the Company in
the Participant’s possession or control (whether maintained at his office, home
or elsewhere), including, without limitation, all Company passwords, credit
cards, keys, beepers, laptop computers, cell phones and all copies of all
management studies, business or strategic plans, budgets, notebooks and other
printed, typed or written materials, documents, diaries, calendars and data of
or relating to the Company or its personnel or affairs. Notwithstanding the
foregoing, the Participant shall be permitted to retain the Participant’s
rolodex (or similar list of personal contacts), compensation-related data,
information needed for tax purposes and other personal items.
(g)Participant Covenants - Generally.
(i)The Participant’s covenants as set forth in this Section 8 are from time to
time referred to herein as the “Participant Covenants.” If any of the
Participant Covenants is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such Participant Covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining Participant Covenants shall not be
affected thereby; provided, however, that if any of the Participant Covenants is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Participant Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.
(ii)The Participant understands that the foregoing restrictions may limit the
Participant’s ability to earn a livelihood in a business similar to the business
of the Company and its controlled affiliates, but the Participant nevertheless
believes that the Participant has received and will receive sufficient
consideration and other benefits as an employee of the Company and as otherwise
provided hereunder to clearly justify such restrictions which, in any event
(given the Participant’s education, skills and ability), the Participant does
not believe would prevent the Participant from otherwise earning a living. The
Participant has carefully considered the nature and extent of the restrictions
placed upon the Participant by this Section 8, and hereby acknowledges and
agrees that the same are reasonable in time and territory and do not confer a
benefit upon the Company disproportionate to the detriment of the Participant.
(h)Enforcement. Because the Participant’s services are unique and because the
Participant has access to confidential information, the parties hereto agree
that money damages would be an inadequate remedy for any breach of this
Section 8. Therefore, in the event of a breach or threatened breach of this
Section 8, the Company or its respective successors or assigns may, in addition
to other rights and remedies existing in their favor at law, in equity or
pursuant to this Agreement, apply to any court of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce, or prevent
any violations of, the provisions hereof (without posting a bond or other
security) or require the Participant to account for and pay over to the Company
all compensation, profits, moneys, accruals or other benefits derived from or
received as a result of any transactions constituting a breach of the covenants
contained herein, if and when final judgment of a court of competent
jurisdiction is so entered against the Participant.
(i)Interpretation. For purposes of this Section 8, references to “the Company”
shall mean the Company as hereinbefore defined and any of its controlled
affiliated companies.




-6-

--------------------------------------------------------------------------------





9.Miscellaneous.
(a)Amendments; Recoupment.  Subject to the terms of the Plan, the Committee may
unilaterally amend the terms of this Award theretofore granted, but no such
amendment shall, without the Participant’s written consent, materially impair
the rights of the Participant with respect to the Award, except such an
amendment made to cause the Plan or this Award to comply with applicable law,
Applicable Exchange listing standards or accounting rules.  Notwithstanding the
foregoing, Participant acknowledges that The Dodd-Frank Wall Street Reform and
Consumer Protection Act requires that the Company develop and implement a policy
to recover from executive officers excess incentive based compensation paid
which is based on erroneous data and for which the Company is required to
prepare an accounting restatement (the “Incentive Clawback”).  At such time as
the applicable regulations are finalized with respect to the Incentive Clawback,
either through rules and regulations adopted by the Securities and Exchange
Commission or the Applicable Exchange, Participant agrees, at the Company’s
request, to promptly execute any amendment or modification to this Agreement to
reflect any Incentive Clawback policy applicable to the LTIP Units adopted by
the Company or the Committee to comply with such rules and regulations.  This
grant shall in no way affect the Participant’s participation or benefits under
any other plan or benefit program maintained or provided by the Company or the
Partnership or any of their Subsidiaries or Affiliates.
(b)Incorporation of Plan and Certificate of Designation; Committee
Determinations. The provisions of the Plan and the Certificate of Designation
are hereby incorporated by reference as if set forth herein. The Committee will
make the determinations and certifications required by this Award as promptly as
reasonably practicable following the occurrence of the event or events
necessitating such determinations or certifications.
(c)Status of LTIP Units; Plan Matters. This Award constitutes an incentive
compensation award under the Plan. The LTIP Units are equity interests in the
Partnership. The number of shares of Common Stock reserved for issuance under
the Plan underlying outstanding LTIP Units will be determined by the Committee
in light of all applicable circumstances, including vesting, capital account
allocations and/or balances under the Partnership Agreement, and the exchange
ratio in effect between Units and shares of Common Stock. The Company will have
the right, at its option, as set forth in the Partnership Agreement, to issue
shares of Common Stock in exchange for Units in accordance with the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such shares of Common Stock, if issued, will be issued under the
Plan. The Participant acknowledges that the Participant will have no right to
approve or disapprove such determination by the Company or the Committee.
(d)Legend. The records of the Partnership evidencing the LTIP Units shall bear
an appropriate legend, as determined by the Partnership in its sole discretion,
to the effect that such LTIP Units are subject to restrictions as set forth
herein and in the Partnership Agreement.
(e)Compliance With Law. The Partnership and the Participant will make reasonable
efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no LTIP Units
will become Vested LTIP Units at a time that such vesting would result in a
violation of any such law (such violation, a “Vesting Restriction”); provided,
that, any such delayed vesting shall occur as soon as practicable following the
lapse of such Vesting Restriction, as determined by the Committee in its sole
discretion. If the lapse of the Vesting Restriction with respect to such LTIP
Units is no longer practicable (as determined by the Committee in its sole
discretion) then the Company or the Partnership shall pay to the Participant,
within 30 days following the later of (i) the applicable vesting date of such
LTIP Units pursuant to this Agreement or (ii) the date upon which the Committee
determines that the lapse of the Vesting Restriction with respect to such LTIP
Units is no longer practicable (subject, in each case, to any delay required by
Section 9(r)), a cash lump sum in an amount equal to the Participant’s Capital
Account balance with respect to such LTIP Units as of the time of such payment;
provided that, no such payment shall be made if such payment would result in
violation of any applicable law.
(f)Participant Representations; Registration.
(i)The Participant hereby represents and warrants that (A) the Participant
understands that the Participant is responsible for consulting the Participant’s
own tax advisor with respect to the application of the




-7-

--------------------------------------------------------------------------------





U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of this Award may
become subject, to the Participant’s particular situation; (B) the Participant
has not received or relied upon business or tax advice from the Company, the
Partnership or any of their respective employees, agents, consultants or
advisors, in their capacity as such; (C) the Participant provides services to
the Partnership on a regular basis and in such capacity has access to such
information, and has such experience of and involvement in the business and
operations of the Partnership, as the Participant believes to be necessary and
appropriate to make an informed decision to accept this Award; (D) LTIP Units
are subject to substantial risks; (E) the Participant has been furnished with,
and has reviewed and understands, information relating to this Award; (F) the
Participant has been afforded the opportunity to obtain such additional
information as he deemed necessary before accepting this Award; and (G) the
Participant has had an opportunity to ask questions of representatives of the
Partnership and the Company, or Persons acting on their behalf, concerning this
Award.
(ii)The Participant hereby acknowledges that: (A) there is no public market for
LTIP Units or Units into which Vested LTIP Units may be converted and neither
the Partnership nor the Company has any obligation or intention to create such a
market; (B) sales of LTIP Units and Units are subject to restrictions under the
Securities Act and applicable state securities laws; (C) because of the
restrictions on transfer or assignment of LTIP Units and Units set forth in the
Partnership Agreement and in this Agreement, the Participant may have to bear
the economic risk of his or her ownership of the LTIP Units covered by this
Award for an indefinite period of time; (D) shares of Common Stock issued under
the Plan in exchange for Units, if any, will be covered by a registration
statement on Form S-8 (or a successor form under applicable rules and
regulations of the Securities and Exchange Commission) under the Securities Act,
to the extent that the Participant is eligible to receive such shares under the
Plan at the time of such issuance and such registration statement is then
effective under the Securities Act; and (E) resales of shares of Common Stock
issued under the Plan in exchange for Units, if any, shall only be made in
compliance with all applicable restrictions (including in certain cases
“blackout periods” forbidding sales of Company securities) set forth in the then
applicable Company employee manual or insider trading policy and in compliance
with the registration requirements of the Securities Act or pursuant to an
applicable exemption therefrom.
(g)Section 83(b) Election. The Participant hereby agrees to make an election to
include the Unvested LTIP Units in gross income in the year in which the
Unvested LTIP Units are issued pursuant to Section 83(b) of the Code by
executing a form substantially similar to the form attached as Exhibit B and to
supply the necessary information in accordance with the regulations promulgated
thereunder. The Participant agrees to file such election (or to permit the
Partnership to file such election on the Participant’s behalf) within thirty
(30) days after the Award Date with the IRS Service Center where the Participant
files his or her personal income tax returns, to provide a copy of such election
to the Partnership and the Company, and to file a copy of such election with the
Participant’s U.S. federal income tax return for the taxable year in which the
Unvested LTIP Units are issued to the Participant. So long as the Participant
holds any LTIP Units, the Participant shall disclose to the Partnership in
writing such information as may be reasonably requested with respect to
ownership of LTIP Units as the Partnership may deem reasonably necessary to
ascertain and to establish compliance with provisions of the Code applicable to
the Partnership or to comply with requirements of any other appropriate taxing
authority.
(h)Tax Consequences. The Participant acknowledges that (i) neither the Company
nor the Partnership has made any representations or given any advice with
respect to the tax consequences of acquiring, holding, selling or converting
LTIP Units or making any tax election (including the election pursuant to
Section 83(b) of the Code) with respect to the LTIP Units and (ii) the
Participant is relying upon the advice of his or her own tax advisor in
determining such tax consequences.
(i)Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect.




-8-

--------------------------------------------------------------------------------





(j)Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of the State of Ohio, without giving effect to the
principles of conflict of laws of such state. Venue for a dispute in respect of
this Agreement shall be the federal courts located in Columbus, Ohio.
(k)No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any Affiliate is obligated by or as a result of this
Agreement to continue to have the Participant as an employee, consultant or
advisor and this Agreement shall not interfere in any way with the right of the
Company or any Affiliate to terminate the Participant’s employment at any time.
(l)Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at WP Glimcher Inc., 180 East Broad Street, Columbus,
Ohio, Attention: General Counsel, and any notice to be given to the Participant
shall be addressed to the Participant at the Participant’s address as it appears
on the employment records of the Company, or at such other address as the
Company or the Participant may hereafter designate in writing to the other.
(m)Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to this Award (if any), the Participant will pay to the Company or, if
appropriate, any of its Affiliates, or make arrangements satisfactory to the
Committee regarding the payment of any United States federal, state or local or
foreign taxes of any kind required by law to be withheld with respect to such
amount; provided, however, that if any LTIP Units or Units are withheld (or
returned), the number of LTIP Units or Units so withheld (or returned) shall be
limited to the number which have a fair market value on the date of withholding
equal to the aggregate amount of such liabilities based on the minimum statutory
withholding rates for federal, state, local and foreign income tax and payroll
tax purposes that are applicable to such supplemental taxable income. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Participant.
(n)Headings. The headings of paragraphs of this Agreement are included solely
for convenience of reference and shall not control the meaning or interpretation
of any of the provisions of this Agreement.
(o)Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.
(p)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and any successors to the Company and the Partnership, on
the one hand, and any successors to the Participant, on the other hand, by will
or the laws of descent and distribution, and subject to Section 7, this
Agreement shall not otherwise be assignable or otherwise subject to
hypothecation by the Participant.
(q)Section 409A. This Agreement shall be construed, administered and interpreted
in accordance with a good faith interpretation of Section 409A of the Code, to
the extent applicable. Any provision of this Agreement that may result in excise
tax or penalties under Section 409A of the Code, shall be amended, with the
reasonable cooperation of the Participant and the Company and the Partnership,
to the extent necessary to exempt it from, or to avoid excise tax or penalties
under, Section 409A of the Code.
(r)Delay in Effectiveness of Exchange. The Participant acknowledges that any
exchange of Units for Common Stock or cash, as selected by the General Partner,
may not be effective until six (6) months from the date the Vested LTIP Units
that were converted into Units became fully vested.
[Remainder of page left intentionally blank]








-9-

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the 19th day of April, 2016.
WP Glimcher Inc. an Indiana corporation






By:  /s/ Mark E. Yale    
Name: Mark E. Yale
Title: CFO


WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership


By:  WP Glimcher Inc. an Indiana corporation, its general partner




By:  /s/ Mark E. Yale    
Name: Mark E. Yale
Title: CFO
    
    




GRANTEE:






By:  /s/ Thomas J. Drought, Jr.    
Name: Thomas J. Drought, Jr.
















[Signature Page to Series 2015B LTIP Award Agreement]




--------------------------------------------------------------------------------







FORM OF LIMITED PARTNER SIGNATURE PAGE
The Participant, desiring to become one of the named Limited Partners of
Washington Prime Group, L.P., hereby accepts all of the terms and conditions of
and becomes a party to, the Amended and Restated Agreement of Limited
Partnership, dated as of May 28, 2014, of Washington Prime Group, L.P. as
amended through this date (the “Partnership Agreement”). The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.
Signature Line for Limited Partner:




    




    
Name:




    
Date:




Address of Limited Partner:


    




    




--------------------------------------------------------------------------------







ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF
PROPERTY PURSUANT TO SECTION 83(b) OF THE INTERNAL REVENUE CODE
(Insert Appropriate Form)










